BY THE COURT.
Now if this testimony is true it would be the basis of a verdict for acquittal. We think the court rightfully held that there was evidence tending to prove- the commission of the offense of murder in the first degree, and that if the defendant was not guilty of murder in the first degree because of his defense of self-defense, he was entitled to an acquittal. This would be the logic of the situation and would be the proposition which would naturally be contended for by counsel for the defendant on the trial.
Upon a full consideration of all the evidence and all the points argued, we are of opinion that there was no prejudicial error and that the verdict of guilty was not contrary to and against the manifest weight of the evidence.
The judgment must therefore me aifiirmed.
(Ferneding, Kunkle and Allread, JJ., concur.)
The time for execution will be fixed as April 20, 1928, instead of April 6th, as announced in former decision.